On Petition for Rehearing.
Per Curiam.
It seems scarcely necessary to say that the file mark of the clerk of the court below upon appellants’ precipe for a record does not show that the bill of ex*243ceptions was filed, in tfie clerk’s office after it was signed by tbe judge.
As to tbe instrnctions given, it is evident tbat tbey are not in tbe record, as appellants bave not complied with tbe practice, as laid down in Thompson v. Thompson (1901), 156 Ind. 216.
Tbe petition for a rebearing is overruled.